EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Andrew Chung on August 12, 2020.
The application has been amended as follows: 
In Claim 15, Line 2, “consisting of contacting at least one polyol, at least one copolymer polyol” has been substituted with --comprising contacting a polyol component comprising at least one polyol and at least one copolymer polyol--
In Claim 15, Line 3, “a gelling catalyst and a blowing catalyst” has been substituted with --at least one gelling catalyst and at least one blowing catalyst--
In Claim 15, Lines 9 – 10, “the gelling catalyst is” has been substituted with                           --all gelling catalysts used in the method are--
In Claim 15, Lines 12 – 13, “the blowing catalyst is” has been substituted with                    --all blowing catalysts used in the method are--
In Claim 15, Line 15, “the gelling catalyst” has been substituted with --the at least one gelling catalyst--

In Claim 15, Line 17, “the at least one polyol” has been substituted with                                  --the polyol component--
In Claim 15, Line 18, “blowing catalyst” has been substituted with --at least one blowing catalyst--
In Claim 15, Lines 18 - 19, “per hundred parts polyol to 2 parts” has been substituted with --per hundred parts of the polyol component to 2 parts--
In Claim 15, Line 19, “the at least one polyol” has been substituted with --the polyol component--
In Claim 18, Line 2, “consisting of (i) combining at least one polyol, at least one copolymer polyol, a gelling catalyst, a blowing catalyst” has been substituted with                         --comprising (i) combining a polyol component comprising at least one polyol and at least one copolymer polyol, at least one gelling catalyst, at least one blowing catalyst--
In Claim 18, Line 9, “the gelling catalyst is” has been substituted with                           --all gelling catalysts used in the method are--
In Claim 18, Line 12, “the blowing catalyst is” has been substituted with                    --all blowing catalysts used in the method are--
In Claim 18, Line 14, “the gelling catalyst” has been substituted with --the at least one gelling catalyst--

In Claim 18, Line 16, “the at least one polyol” has been substituted with                                 --the polyol component--
In Claim 18, Lines 16 - 17, “the blowing catalyst” has been substituted with                          --at least one blowing catalyst--
In Claim 18, Line 18, “polyol to 2 parts” has been substituted with                                   --of the polyol component to 2 parts--
In Claim 18, Line 18, “the at least one polyol” has been substituted with                                 --the polyol component--
In Claim 29, Line 1, “consisting of” has been substituted with --comprising--
In Claim 29, Lines 2 -  3, “a gelling catalyst and a blowing catalyst” has been substituted with --at least one gelling catalyst, at least one blowing catalyst--
In Claim 29, Line 8, “the gelling catalyst is” has been substituted with                           --all gelling catalysts used in the method are--
In Claim 29, Line 11, “the blowing catalyst is” has been substituted with                    --all blowing catalysts used in the method are--
In Claim 29, Line 13, “the gelling catalyst” has been substituted with --the at least one gelling catalyst--

In Claim 29, Line 17, “polyol to 2 parts” has been substituted with --of the at least one polyol to 2 parts--

The following is an examiner’s statement of reasons for allowance: the prior art does not teach the instantly claimed methods for making an open cell flexible polyurethane foam in which the sole gelling catalysts provided are selected from N,N-bis(3-dimethylainopropyl)-N-[3-aminopropyl-N’,N’-bis(2-hydroxypropyl)]amine, N,N-bis(3-dimethylainopropyl)-N-[3-aminopropyl-N’,N’-bis(2-hydroxyethyl)]amine, or a combination thereof in an amount of 0.1 to 5 parts by weight of the polyol component and the sole blowing catalysts provided are selected from N,N,N’-trimethyl-N’-3-aminopropyl-bis(aminoethyl)ether, 2-[N-(dimethylaminoethoxyethyl)-N-methylamino]ethanol, or a combination thereof in an amount of 0.01 to 2 parts by weight of the polyol component.
US 6,596,663 to Tamano et al. and US 2013/0065978 to Burdeniuc et al. correspond to the closest prior art.  Tamano et al. teaches a catalyst composition comprising an amine compound of formula (2) which may specifically be N,N-bis(dimethylaminopropyl)-N',N'-bis(hydroxyethyl)propanediamine (Column 3, Lines 1 – 24 and Column 3, Line 50 – Column 4, Line 6), which is alternatively known by the 
However, Tamano et al. and Burdeniuc et al. may no longer be properly combined to arrive at the instant claimed invention.  Tamano et al. requires the presence of at least one additional amine compound of Formula (1) in its catalyst composition, which is outside the scope of the catalysts which may be used in the instantly claimed methods.  The use of N,N-bis(3-dimethylaminopropyl)-N-[3-aminopropyl]-N’,N’-bis(hydroxyethyl)]amine alone, without the required additional amine compound of Formula (1), is not envisioned from the disclosure of Tamano et al. and would, in fact, destroy the effect of the disclosed invention.  The instantly claimed methods are thus neither anticipated nor rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/            Primary Examiner, Art Unit 1768